Citation Nr: 9930130	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected left knee injury with swelling and 
crepitus, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran reportedly had active military service from June 
1990 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 1996, and a statement of 
the case was issued that same month.  A substantive appeal 
was received in April 1996.  In August 1999, the veteran 
testified before the undersigned member of the Board sitting 
at the RO.  A transcript of that hearing is of record.  
Additional evidence was submitted by the veteran at that time 
along with a signed waiver of preliminary review by the RO.


FINDING OF FACT

The veteran's service-connected left knee injury with 
swelling and crepitus is manifested by complaints of pain and 
giving way, clinical evidence of tenderness, stiffness and 
limping, but without evidence of arthritis; the veteran's 
left knee disability picture more nearly approximates 
moderate impairment. 


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent disability 
evaluation for service-connected left knee injury with 
swelling and crepitus have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.47, 4.40, 4.45, 
Diagnostic Code 5257 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  The Board observes here that 
the veteran submitted additional medical evidence at the 
August 1999 Board hearing along with a written waiver of 
preliminary review by the RO.  The Board may thus consider 
such new evidence in the first instance.  The Board further 
notes that the veteran initially testified that he had 
received treatment at a VA medical facility since January 
1996, but later in the hearing his response to a question 
regarding additional VA medical treatment was unclear.  At 
any rate, the new private evidence submitted by the veteran 
dated is dated in 1997 and while it includes medical 
recommendations regarding a surgical procedure on the left 
knee, it is clear from the veteran's testimony in August 1999 
that he had not undergone surgery for the left knee.  Under 
the circumstances, and in view of the following decision, the 
Board does not believe that any benefit would enure to the 
veteran by delaying appellate review of his claim with a 
remand for any additional medical records.  The Board 
believes that the totality of the evidence currently of 
record allows for equitable review of the veteran's appeal 
and that no further action is necessary to assist the 
veteran.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's left knee disability has been rated by the RO 
under the provisions of Diagnostic Code 5257 which provides 
that impairment of the knee shall be rated 10 percent 
disabling for slight recurrent subluxation or lateral 
instability, 20 percent disabling for moderate recurrent 
subluxation or lateral instability, and 30 percent disabling 
for severe recurrent subluxation or lateral instability.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on clinical testing.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

On May 1, 1995, the veteran's claim based on a 1991 left knee 
injury was received.  The veteran has testified that he 
injured his left knee after stepping into a hole while 
jogging during his military service.  The RO initially denied 
the veteran's claim, but subsequently established service 
connection by rating decision in February 1996, assigning a 
10 percent rating, effective from May 1, 1995. 

Private medical evaluation in April 1995 revealed point 
tenderness along the lateral joint line with tenderness over 
the anterolateral corner of the patella.  Mild tenderness was 
reported after compression of the patella.  The reported 
impression was torn lateral meniscus left knee.  

On VA examination in January 1996, the veteran reported some 
pain when standing for a long period of time and also when 
walking up stairs.  He also reported intermittent giving way 
of the left knee, especially when walking up stairs.  The 
examiner noted decreased range of motion secondary to pain 
and stiffness, positive swelling and crepitus, tenderness 
upon movement of the patella, and slight laxity in the joint.  
The examiner also reported that the veteran walked with a 
stiff limp.  An x-ray study of the left knee was reported to 
be grossly normal except for mild joint space narrowing of 
the medial tibial-femoral joint space.  There was no evidence 
of effusion or fracture.  

Private examination in June 1997 revealed that the veteran 
was still having difficulty with the left knee.  Puffiness 
over the lateral meniscus was reported and point tenderness 
along the lateral joint line.  The examiner commented that 
the veteran obviously needed an arthroscopy at some point 
because he was still limping around.  In a July 1997 letter, 
the same examiner commented that the veteran was still having 
mild pain and tenderness to the knee and was quite limited 
with regard to the time he could spend on his knee.  The 
examiner further reported that kneeling, squatting, running, 
walking on uneven terrain, etc. would aggravate the pain.  

After reviewing the medical evidence currently of record and 
giving consideration to the veteran's sworn testimony (which 
testimony the Board finds to be credible), the Board believes 
that a reasonable doubt has been raised as to whether or not 
the veteran's left knee disability picture is essentially 
moderate in degrees so as warrant a 20 percent rating.  38 
C.F.R. § 4.7.  It is clear that the veteran's complaints of 
pain and giving way are supported by clinical findings.  
While the examiner who conducted the January 1996 VA 
examination described the left knee laxity as slight, the 
Board believes that use of the word "slight" is not in 
itself determinative.  That same January 1996 examination 
report also revealed clinically demonstrated pain and 
stiffness.  It was also noted that the veteran walked with a 
stiff limp.  The private medical reports dated in 1997 show 
that the veteran was still walking with a limp and clinical 
examination showed tenderness.  The examiner in July 1997 
described the veteran's pain as mild.   

In sum, the Board believes that the veteran's left knee 
disability picture more nearly approximated "moderate" 
impairment so as to warrant a 20 percent rating under 
Diagnostic Code 5257.  Moreover, as this is an appeal from 
the original assignment of a disability evaluation and as the 
evidence in 1995 showed essentially the same disability 
picture, the Board finds that a 20 percent rating is 
warranted from May 1, 1995.  

However, while the facts of this case when considered in 
light of 38 C.F.R. §§ 3.102, 4.7 warrant entitlement to a 20 
percent rating, the clear preponderance of the evidence is 
against entitlement to a higher rating at any time during the 
pertinent period.  Neither the VA nor the private medical 
records show severe impairment.  It appears that the 
veteran's left knee pain and stiffness are nor more than mild 
in degree, and while the Board does not doubt the veteran's 
testimony regarding his actions to adapt to stiffness and 
pain upon standing or sitting for long periods or with other 
actions required at home and at work, the overall evidence 
does not show more than moderate impairment at this time.  
The veteran may always advance a claim for an increased 
rating should the severity of his left knee disability 
increase in the future. 


ORDER

With resolution of reasonable doubt in the veteran's favor, 
entitlement to a 20 percent evaluation for service-connected 
left knee injury with swelling and crepitus is warranted 
effective May 1, 1995.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

